DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a model creator for performing machine learning for a given set of training data to create a machine-learning model for a discrimination analysis or regression analysis”
“a usefulness degree calculator for calculating a degree of usefulness of an input in each of the dimensions in the machine-learning model created by the model creator, or for updating the degree of usefulness using a newly determined degree of usefulness if the degree of usefulness already exists” (emphasis added for emphasis on elements of three-prong test provided above); Construed as a computer programmed to “computes, for each input dimension, a partial differential value of the non-linear function for the discrimination analysis or regression analysis determined in Step S2, in order to calculate the index value which indicates the degree of usefulness of each input dimension” and equivalents thereof. See paragraph 35 of the specification.
“an input invalidator for stochastically invalidating the input in a portion of the dimensions according to the degree of usefulness of each of the dimensions calculated by the usefulness degree calculator” (emphasis added for emphasis on elements of three-prong test provided above); Construed as a computer programmed to perform the algorithm disclosed at paragraph 37 of the specification and equivalents thereof.
“an iteration execution controller for controlling the model creator” (emphasis added for emphasis on elements of three-prong test provided above); Construed as a computer programmed to perform the algorithm disclosed at paragraphs 39 and 41 of the specification and equivalents thereof.
“a dimension determiner for selecting or weighting the dimensions to be used in the discrimination analysis or regression analysis for an unknown sample, based on the degree of usefulness of each of the dimensions after the sequential operation is iterated one or more times by the iteration execution controller” (emphasis added for emphasis on elements of three-prong test provided above) in claim 1. Construed as a computer programmed to perform the algorithm disclosed at paragraph 41 of the specification and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Kubo et al., U.S. Patent No. 10,515,312.
Regarding claims 1 and 7, taking claim 1 as exemplary, Kubo teaches an analysis-data analyzing device for analyzing multidimensional analysis data obtained for a plurality of samples by an analyzing apparatus and showing a signal value in each of a plurality of different dimensions, the analysis-data analyzing device configured to construct a machine-learning model based on training data which are analysis data for a plurality of samples, and to perform a discrimination analysis or regression analysis for an unknown sample using the machine-learning model, and the analysis-data analyzing device comprising: 
a) a model creator for performing machine learning for a given set of training data to create a machine-learning model for a discrimination analysis or regression analysis [Block 204, given a set of training data, creates a neural network (NN) (i.e. model) for classification (i.e. discrimination analysis). Kubo at Column 6, lines 35-55; FIG. 2]; 
b) a usefulness degree calculator for calculating a degree of usefulness of an input in each of the dimensions in the machine-learning model created by the model creator, or for updating the degree of usefulness using a newly determined degree of usefulness if the degree of usefulness already exists [Block 304 determining or update activation probabilities (i.e. degree of usefulness) of each node (i.e. input of each dimension). Kubo at Column 8, lines 30-45. The activation probability indicates that the absence of the node doesn’t significantly negative impact on the model accuracy and, therefore, indicates the degree of usefulness`. Kubo at column 3, lines 46-53]; 
c) an input invalidator for stochastically invalidating the input in a portion of the dimensions according to the degree of usefulness of each of the dimensions calculated by the usefulness degree calculator [Deactivating (i.e. invalidating) nodes randomly (i.e. stochastically) according to the current the activation probabilities. Kubo at column 7, lines 31-38; Column 8, lines 60-64; Column 9, lines 34-40; FIGS. 2 & 3]; 
d) an iteration execution controller for controlling the model creator, the usefulness degree calculator and the input invalidator so as to execute, one or more times, a sequential operation of performing the machine learning by the model creator using the training data after an invalidation of the input in a portion of the dimensions by the input invalidator [After deactivating the nodes, the NN model is trained. Kubo at Column 7, lines 31-33; FIG. 2. This process of node deactivation (also referred to as dropout), training, and updating of activation probabilities is repeated one or more times. Kubo at column 7, line 61 – column 8, line 5; FIG. 2], and then updating the degree of usefulness of the input in each of the dimensions based on a result of the machine learning [The activation probabilities (i.e. degree of usefulness) are updated. Kubo at column 7, lines 57-60; Column 10, lines 35-40; FIGS. 2 & 3]; and 
e) a dimension determiner for selecting or weighting the dimensions to be used in the discrimination analysis or regression analysis for an unknown sample, based on the degree of usefulness of each of the dimensions after the sequential operation is iterated one or more times by the iteration execution controller [Block 214 removes units based on the activation probabilities (i.e. degree of usefulness) after iterating. Kubo at column 8, lines 6-14; FIG. 2].

Regarding claim 4, Kubo teaches the analysis-data analyzing device according to claim 1, wherein the input invalidator invalidates the input in a portion of the dimensions by effectively setting the input to zero [The deactivation/invalidation occurs by, e.g., removing the node entirely or modifying the node to produce a constant output (e.g. 0 or 1) and, thereby, effecting setting the input to zero. Kubo at column 3, lines 53-67].

Regarding claim 6, Kubo teaches the analysis-data analyzing device according to claim 1, wherein the usefulness degree calculator calculates a degree of contribution indicating the degree of usefulness of each of the dimensions, based on a partial differential value of each of the dimensions in relation to a non-linear function for a discrimination analysis or regression analysis calculated as the machine-learning model [The activation probability indicates that the absence of the node doesn’t significantly negative impact on the model accuracy and, therefore, indicates a degree of contribution to the model. Kubo at column 3, lines 46-53. The activation probability is based on the partial derivative. Kubo at column 8, lines 40-52].


Allowable Subject Matter
Claims 2, 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record doesn’t teach or suggest “wherein the input invalidator invalidates the input in a portion of the dimensions by determining a probability distribution function using an average value and standard deviation of an index value which indicates the degree of usefulness of each dimension, and judging the index value which indicates the degree of usefulness of each dimension, with reference to a threshold value stochastically determined based on the probability distribution function” as recited in claim 2.
Claims 3 and 5 depend from claim 2 and are considered allowable for at least the reasons indicated above for claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srivastava, Nitish, et al. "Dropout: a simple way to prevent neural networks from overfitting”, teaches training neural networks by randomly removing units from neural networks temporarily and scaling the weights at test time.
Xu, Puyang, and Ruhi Sarikaya. "Targeted feature dropout for robust slot filling in natural language understanding” teaches a modified dropout algorithm where feature context is taken into account in the removing, or dropping, of features during training.
Zhuo, Jingwei, Jun Zhu, and Bo Zhang. "Adaptive Dropout Rates for Learning with Corrupted Features”, teaches a modified dropout algorithm where dimension importance is taken into account when dropping features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123